Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 1 of 22


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                    CASE NO.: 0:20-cv-61741-RS

  GIO PIZZERIA & BAR HOSPITALITY, LLC
  and GIO PIZZERIA BOCA, LLC, individually
  and on behalf of all others similarly situated,
         Plaintiffs,
  v.
  CERTAIN UNDERWRITERS AT LLOYD’S,
  LONDON SUBSCRIBING TO POLICY
  NUMBERS ARP-74910-20 and ARP-75209-20,
        Defendants.
  _________________________________________/

  DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SUBSCRIBING
           TO POLICY NUMBERS ARP-74910 AND ARP-75209-20’S
      MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT
              AND INCORPORATED MEMORANDUM OF LAW

                                          INTRODUCTION

         Plaintiffs in this putative class action, Gio Pizzeria & Bar Hospitality, LLC and Gio
  Pizzeria Boca, LLC (“Plaintiffs”), seek business income coverage related to the COVID-19
  pandemic from Defendants Certain Underwriters at Lloyd’s, London Subscribing to Policy Nos.
  ARP-74910-20 and ARP-75209-20 (collectively, “Underwriters”).
         Plaintiffs’ Second Amended Complaint (“SAC”) must be dismissed for several reasons.
  First, for the policies’ Business Income coverage to apply, there must be a direct physical loss of
  or damage to the insured property. Plaintiffs’ SAC fails to sufficiently allege that fundamental
  predicate, nor could they ever do so under the alleged circumstances. Second, Plaintiffs fail to
  sufficiently allege that a civil authority prohibited access to insured property because of direct
  physical damage to nearby property, which are the requirements for “civil authority” coverage.
  Third, even if those policy requirements are properly alleged, the policies expressly exclude any
  losses related to substances that pose a threat to human health. Plaintiffs’ claims arise out of SARS-
  CoV-2, the Novel Coronavirus that causes COVID-19, which poses a threat to human health.
  Lastly, the SAC fails to sufficiently allege causes of action for breach of contract, as Plaintiffs



FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 2 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  provide no supporting facts to support their claims. Accordingly, Underwriters’ Motion to Dismiss
  should be granted.
                                 I.      FACTUAL BACKGROUND

         A.      THE POLICIES
         Gio Pizzeria & Bar Hospitality LLC (“Gio Pizzeria”) and Gio Pizzeria Boca, LLC (“Gio
  Pizzeria Boca”) each own and operate a restaurant named “Nick’s New Haven Style Pizzeria &
  Bar” in Coral Springs and Boca Raton, Florida, respectively. (Doc. 38 ¶ 1). Underwriters
  subscribed to two policies (collectively, the “Policies”) that insure the properties on which the
  restaurants are located (the “Properties”).1 Policy No. ARP-74910-20 was issued to Gio Pizzeria
  for the policy period of June 1, 2019 to June 1, 2020 (Exhibit A),2 and Policy No. ARP-75209-20
  was issued to Gio Pizzeria Boca for the policy period of February 21, 2020 to February 21, 2021
  (Exhibit B).
         The Policies insure against “direct physical loss of or damage to Covered Property at the
  Premises described in the Declarations caused by or resulting from any Covered Cause of Loss.”
  (Policies, Exhibits A & B, Form CP 00 10 10 12, at p. 1 of 16). “Covered Cause of Loss” is defined
  as “direct physical loss unless the loss is excluded or limited in this policy.” (Policies, Exhibits A
  & B, Form CP 10 30 10 12, at p. 1 of 10). While the Policies do provide coverage for loss of
  “Business Income,” the loss must arise out of direct physical loss of or damage to the insured
  property:
         1. Business Income
                                               * * *
              We will pay for the actual loss of Business Income you sustain due to the
              necessary “suspension” of your “operations” during the “period of restoration”.
              The “suspension” must be caused by direct physical loss of or damage to
              property at premises which are described in the Declarations and for which a
              Business Income Limit of Insurance is shown in the Declarations. The loss or
              damage must be caused by or result from a Covered Cause of Loss.
  (Policies, Exhibits A & B, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added).
         The Policies also provide coverage for “Extra Expense” which is defined as “necessary
  expenses you incur during the “period of restoration” that you would not have incurred if there
  had been no direct physical loss or damage to property caused by or resulting from a Covered


  1
    The insured properties are identified on the Declarations Pages of the Policies.
  2
    Both Policies are attached to the SAC and reattached here for the Court’s convenience. Except
  for their applicable limits and policy periods, the Policies afford nearly identical coverage.

                                                    2
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 3 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  Cause of Loss.” (Id.) (emphasis added). “Business Income” coverage is only provided during the
  “period of restoration,” defined as:
         … the period of time that:
         a. Begins:
            (1) 72 hours after the time of direct physical loss or damage for Business
                Income Coverage; or
            (2) Immediately after the time of direct physical loss or damage for Extra
                Expense Coverage;
            caused by or resulting from any Covered Cause of Loss at the described
            premises; and
         b. Ends on the earlier of:
            (1) The date when the property at the described premises should be repaired,
                rebuilt or replaced with reasonable speed and similar quality; or
            (2) The date when business is resumed at a new permanent location.
  (Id. at p. 9 of 9) (emphasis added). Thus, the Policies only provide coverage for business income
  or extra expense if the losses are caused by direct physical loss or damage resulting from a covered
  cause of loss. Even then, coverage is only provided for that time needed to repair, rebuild, or
  replace the lost or damaged property.
         The Policies provide “Civil Authority” coverage. Again, consistent with the fundamental
  principle of a property insurance policy, direct physical loss or damage to property is required, and
  access to the premises must be prohibited:
         a. Civil Authority
            In this Additional Coverage, Civil Authority, the described premises are
            premises to which this Coverage Form applies, as shown in the Declarations.
            When a Covered Cause of Loss causes damage to property other than property
            at the described premises, we will pay for the actual loss of Business Income
            you sustain and necessary Extra Expense caused by action of civil authority
            that prohibits access to the described premises, provided that both of the
            following apply:
            (1) Access to the area immediately surrounding the damaged property is
                prohibited by civil authority as a result of the damage, and the described
                premises are within that area but are not more than one mile from the
                damaged property; and
            (2) The action of civil authority is taken in response to dangerous physical
                conditions resulting from the damage or continuation of the Covered Cause
                of Loss that caused the damage, or the action is taken to enable a civil
                authority to have unimpeded access to the damaged property.
  (Id. at p. 2 of 9) (emphasis added). The Policies contain endorsements that modify the Civil
  Authority coverage, but none of those modifications change the basic coverage requirements of


                                                    3
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 4 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  direct physical loss of or damage to nearby property and a prohibition on access to the insured
  property because of such damage. (Policies, Exhibits A & B, Form CP 01 25 02 12, at p. 2 of 3).
         The     Policies     also   contain   certain   applicable   exclusions,    including    broad
  pollution/contamination exclusions. (Policies, Exhibits A & B, Form NMA2342 and Form CP 10
  30 10 12, at p. 4 of 10).
         B.      THE INSURANCE CLAIM
         On March 26, 2020, Plaintiffs submitted claims for business interruption as a result of
  Florida state and local orders related to COVID-19 (the “Claims”). Plaintiffs then filed this lawsuit.
  (Doc. 1). In the SAC, Plaintiffs allege that the “the presence of COVID-19 has resulted in physical
  damage to property.” (Doc. 38 ¶ 32). Plaintiffs also allege that they were “forced to suspend or
  reduce business” at the Properties. (Id. at ¶ 15). Notably, however, the SAC is devoid of any
  allegations that Plaintiffs’ restaurants were, in fact, closed or that Plaintiffs (or their employees)
  were prohibited from accessing the premises as a result of COVID-19 or any related governmental
  orders. Similarly, the SAC fails to provide an adequate description of the “direct physical loss and
  damage,” but instead gives an incomplete recitation of the various orders.3
         On March 16, 2020, Boca Raton declared a State of Emergency, directing bars and
  nightclubs to close but permitted restaurants to stay open for take-out and delivery. (Doc. 38 ¶ 43;
  Exhibit C, City of Boca Raton Emergency Declaration).4 On March 17, 2020, Florida Governor
  Ron DeSantis issued Executive Order (“EO”) 20-68, directing restaurants to adhere to social
  distancing guidelines by limiting the number of patrons and requiring patrons to maintain a six-
  foot distance. (Doc. 38 ¶ 44; Exhibit D, Florida EO 20-68). On March 18, 2020, Coral Springs
  issued Emergency Order 2020-05, requiring restaurants and other places that serve food for
  consumption on premises to maintain a six-foot distance between patrons. (Doc. 38 ¶ 45; Exhibit
  E, Coral Springs Emergency Order 2020-05). On March 20, 2020, Governor DeSantis issued EO
  20-71, requiring restaurants to suspend on-premises dining but allowing restaurants to remain

  3
    Plaintiffs cite several governmental orders throughout the country, including an order from
  Broward County, to support the proposition that “many governmental bodies specifically found
  that COVID-19 causes property damage when issuing stay at home orders.” (Doc. 38 ¶ 37). These
  orders are not relevant or applicable to the interpretation of a commercial property policy or the
  interpretation of the phrase “direct physical loss of or damage.”
  4
    The government orders are a matter of public record. When ruling on a motion to dismiss, this
  Court may consider matters of which judicial notice may be taken, including public records. See
  Myers v. Foremost Ins. Co., No. 8:15-CV-1363-MSS-JSS, 2015 WL 12830477, at *3 (M.D. Fla.
  Oct. 23, 2015) (citing SFM Holdings, Ltd. v. Banc of Am. Secs., LLC, 600 F.3d 1334, 1337 (11th
  Cir. 2010)).

                                                    4
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 5 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  operational for delivery and take-out services. (Doc. 38 ¶ 46; Exhibit F, Florida EO 20-71). This
  order expressly allowed employees and other personnel to access the establishments. (Id.).
           On March 22, 2020, Broward County issued EO 20-01, directing the closure of non-
  essential businesses; however, restaurants were deemed essential. (Doc. 38 ¶ 47; Exhibit G,
  Broward County EO 20-01). On April 1, 2020, Governor DeSantis issued EO 20-91, directing
  individuals to stay at home except to obtain essential services. (Doc. 38 ¶ 50; Exhibit H, Florida
  EO 20-91). This order encouraged businesses to provide delivery and take-out services. (Exhibit
  H). On May 14, 2020, Governor DeSantis issued EO 20-123, allowing restaurants to resume indoor
  dining at 50% capacity and outdoor dining with social distancing measures. (Doc. 38 ¶ 51; Exhibit
  I, Florida EO 20-123). On June 3, 2020, Governor DeSantis issued EO 20-139, allowing bar areas
  at restaurants to open for seated service. (Doc. 38 ¶ 51; Exhibit J, Florida EO 20-139).
           All these measures were put in place to slow the spread of COVID-19 by minimizing
  contact between residents.5 These orders were not issued as a result of any “direct physical loss of
  or damage” to property, as required under the Policies to trigger coverage. Moreover, the orders
  did not “prohibit access” to the Properties, as they specifically allow employees and other
  personnel to enter the premises. In fact, the April 1, 2020 order encouraged restaurants to “provide
  delivery, carry-out or curbside service.” (Exhibit H).
                                     II.     LEGAL STANDARD
            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency
  of the complaint. See Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1332-33 (11th Cir. 2010).
  A complaint must include “a short and plain statement of the claim showing that the pleader is
  entitled to relief,” but must allege more than “labels and conclusions,” “formulaic recitation of the
  elements of a cause of action,” or “[t]hreadbare recitals of the elements of a cause of action,
  supported by mere conclusory statements.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,
  678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Courts are not required to accept
  the labels and legal conclusions in the complaint as true. See Sinaltrainal v. Coca-Cola Co., 578
  F.3d 1252, 1261 (11th Cir. 2009).
           To survive a motion to dismiss, a complaint must contain facts that, when assumed to be
  true, sufficiently “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678
  (emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that
  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  5
      All the Executive Orders are available at https://www.flgov.com/covid-19-executive-orders/.

                                                    5
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 6 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

  alleged.” Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)
  (“conclusory allegations, unwarranted deductions of facts or legal conclusions masquerading as
  facts will not prevent dismissal”). A complaint that does not “contain sufficient factual matter,
  accepted as true, to state a claim . . . plausible on its face” is subject to dismissal. Am. Dental Ass’n
  v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S. at 570).
          Moreover, “when the allegations of the complaint, however true, could not raise a claim of
  entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure
  of time and money by the parties and the court.” Twombly, 550 U.S. at 558 (citation and quotations
  omitted).
                                          III.    ARGUMENT

          A.      PLAINTIFFS’ SECOND AMENDED COMPLAINT FAILS TO ALLEGE
                  DIRECT PHYSICAL LOSS OF OR DAMAGE TO INSURED PROPERTIES
          The Policies provide coverage for business income and extra expense losses if such losses
  are the result of “direct physical loss of or damage to” the Properties. (Policies, Exhibits A & B,
  Form CP 00 30 10 12, at p. 1 of 9). Further, business income coverage and extra expense are only
  provided during the “period of restoration,” which is the time it takes to repair, rebuild or replace
  the Properties. (Policies, Exhibits A & B, Form CP 00 30 10 12, at p. 9 of 9). Here, the SAC
  contains no plausible allegations of direct physical loss of or damage to the Properties, as
  evidenced by the failure to identify anything to repair, rebuild or replace at the Properties.
          The plain language of the Policies “requires direct physical loss or damage to the
  properties in order to trigger payment” for a business income loss. See Lubell & Rosen LLC v.
  Sentinel Ins. Co., No. 0:16-CV-60429-WPD, 2016 WL 8739330, at *4 (S.D. Fla. June 10, 2016).
  Florida law places the initial burden on an insured seeking to recover under an all-risk policy of
  proving that a loss occurred. See S.O. Beach Corp. v. Great Am. Ins. Co. of N.Y., 305 F. Supp. 3d
  1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). Accordingly, to recover for
  business income loss, Plaintiffs must plead and then prove that they sustained damage to the
  property that is insured by their Policies, that the damage was caused by a covered cause of loss,
  and that there was an interruption to their businesses that was caused by the property damage.
  Dictiomatic, Inc. v. U.S. Fid. & Guar. Co., 958 F. Supp. 594, 602 (S.D. Fla. 1997).
          This Court has concluded that “[a] direct physical loss ‘contemplates an actual change in
  insured property then in a satisfactory state, occasioned by accident or other fortuitous event
  directly upon the property causing it to become unsatisfactory for future use or requiring that


                                                     6
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 7 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  repairs be made to make it so.”’ Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018
  WL 3412974, at *9 (S.D. Fla. June 11, 2018), aff’d, No. 18-12887, 2020 WL 4782369 (11th Cir.
  Aug. 18, 2020) (quotations omitted)). The relevant inquiry is whether the structure continues to
  function. Indeed, “[t]he fact that the restaurant needed to be cleaned more frequently does not
  mean [the plaintiff] suffered a direct physical loss or damage.” Id. Furthermore, as stated by the
  oft-cited Couch on Insurance, and as explicitly adopted by this Court:
         The requirement that the loss be “physical,” given the ordinary definition of that
         term, is widely held to exclude alleged losses that are intangible or incorporeal and,
         thereby, to preclude any claim against the property insurer when the insured merely
         suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
         physical alteration of the property.

  Id. (quoting 10A Couch on Ins. § 148:46 (3d. Ed. West 1998)).
         The Middle District of Florida recently applied Mama Jo’s to dismiss a plaintiff’s claims
  for business income and civil authority coverage related to COVID-19 because “Florida law. . .
  reflect[s] that actual, concrete damage is necessary.” Infinity Exhibits, Inc. v. Certain Underwriters
  at Lloyd’s London Known as Syndicates PEM 4000, No. 20-cv-1605-JSM-AEP, 2020 WL
  5791583 at *3 (M.D. Fla. Sept. 28, 2020) (citing Mama Jo’s, 2020 WL 4782369 at *8). In doing
  so, the court rejected the plaintiff’s arguments that “pure economic losses” are covered. Id. at *4.
  This Court reached a similar conclusion in Nahmad v. Hartford Cas. Ins. Co., No 1:20-cv-22883-
  BLOOM/Louis, 2020 WL 6392841 at *6 (S.D. Fla. Nov. 2, 2020). There, this Court likewise
  rejected the plaintiff’s argument that “economic damages alone without any corresponding
  physical harms to Covered Property is covered under the Policy.” Id. at *8.6 Florida state courts
  have reached the same results. See Dab Dental PLLC v. Main St. Am. Prot. Ins. Co., No. 2-CA-
  5504 (Fla. Hillsborough Cty. Ct. Nov. 10, 2020) (attached hereto as Exhibit K); Dime Fitness,
  LLC, v. Markel Ins. Co., No. 20-CA-5467 (Fla. Hillsborough Cty. Ct. Nov. 10, 2020) (attached
  hereto as Exhibit L).
         Florida case law is in line with the recent decisions across the country— the overwhelming


  6
    Underwriters also refer the Court to Judge Torres’s Report & Recommendations finding that
  under Florida law, a property must suffer actual damage, and the emergency closure orders
  impacting businesses did not cause actual damage. Malaube, LLC v. Greenwich Ins. Co., No.
  2022615CIVWILLIAMSTO, 2020 WL 5051581, at *8 (S.D. Fla. Aug. 26, 2020); see also So. Fla.
  ENT Assocs., Inc. v. Hartford Fire Ins. Co., No. 20-23677-Civ-WILLIAMS/TORRES, Dkt. 25
  (S.D. Fla. Nov. 13, 2020) (recommending that insurer’s motion to dismiss be granted because
  plaintiff failed to allege any actual harm to the insured property as required under Florida law) (a
  copy of this Report and Recommendation is attached hereto as Exhibit M).

                                                    7
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 8 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  majority of courts have found that the SARS-CoV-2 virus, the COVID-19 disease, and the related
  governmental orders are not direct physical loss or damage to property.7 For example, the Southern
  District of California granted an insurer’s motion to dismiss, finding that government orders
  restricting operations do not cause direct physical loss of or damage to property. See Pappy’s
  Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-BLM, 2020 WL 5500221, at *4
  (S.D. Cal. Sept. 11, 2020). Notably, the Pappy’s plaintiff sought leave to amend its complaint to
  include allegations that SARS-CoV-2, or individuals infected with the virus, had likely entered the
  plaintiff’s premises. Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-
  BLM, 2020 WL 5847570, at *1 (S.D. Cal. Oct. 1, 2020). The court denied the plaintiff’s request,
  finding that even if these “speculative allegations” were true, “the presence of the virus itself, or


  7
    See Inns by the Sea v. Cal. Mut. Ins. Co., No. 20-cv-001274 (Cal. Super. Ct. Aug. 6, 2020)
  (granting insurer’s demurrer to insured’s COVID-19 related complaint) (Order and Transcript
  attached hereto as Exhibit N); Plan Check Downtown III, LLC v. AmGuard Ins. Co., No. CV 20-
  6954-GW-SKX, 2020 WL 5742712, at *6 (C.D. Cal. Sept. 10, 2020) (tentative order granting
  insurer’s motion to dismiss); Mark’s Engine Co. No. 28 Restaurant, LLC v. Travelers Indem. Co.
  of Conn., No. 2:20-cv-04423-AB-SK, 2020 WL 5938689 (C.D. Cal. Oct. 2, 2020) (granting
  insurer’s motion to dismiss); Wilson v. Hartford Cas. Co., No. 2:20-cv-03384-ER, 2020 WL
  5820800 (E.D. Pa. Sept. 30, 2020) (same); Oral Surgeons, P.C. v. Cincinnati Ins. Co., No. 4-20-
  cv-222-CRW-SBJ, 2020 WL 5820552 (S.D. Iowa Sept. 29, 2020) (same); Vandelay Hosp. Grp.
  LP v. Cincinnati Ins. Co., No. 3:20-CV-1348-D, 2020 WL 5946863 (N.D. Tex. Oct. 7, 2020)
  (same); It’s Nice, Inc. v. State Farm Fire & Cas. Co., No. 20-L-547 (Ill. Cir. Ct., DuPage Cty.
  Sept. 29, 2020) (same) (A copy of this order is attached hereto as Exhibit O); Founder Inst. Inc. v.
  Hartford Fire Ins. Co., No. 20-cv-04466-VC, 2020 WL 6268539 (N.D. Cal. Oct. 22, 2020) (same);
  Vizza Wash, LP v. Nationwide Mut. Is. Co., No. 5:20-cv-00680-OLG, 2020 WL6578417 (W.D.
  Tex. Oct 26, 2020) (same); Boxed Foods Co. v. Cal. Capital Ins. Co., No. 20-cv-04571-CRB, 2020
  WL 6271021 (N.D. Cal. Oct. 27, 2020) (same); W. Coast Hotel Mgmt., LLC v. Berkshire Hathaway
  Guard Ins. Cos., No. 2:20-cv-05663-VAP-DFM, 2020 WL 6440037 (C.D. Cal. Oct. 27, 2020)
  (same); Mac Prop. Grp. LLC v. Selective Fire & Cas. Ins. Co., No. L-2629-20 (N.J. Super Ct.
  Camden Cty. Nov. 5, 2020) (A copy of this order is attached hereto as Exhibit P); N&S Rest. LLC
  v. Cumberland Mut. Fire Ins. Co., No. 20-05289 (RMK/KMW), 2020 WL 6501722 (D.N.J. Nov.
  5, 2020); Brian Handel D.M.D., P.C., v. Allstate Ins. Co., No. CV 20-3198, 2020 WL 6545893
  (E.D. Pa. Nov. 6, 2020); Goodwill Indus. of Cent. Okla. Inc. v. Phila. Indem. Ins. Co., No. CV-20-
  511-R, Dkt. 24 (W.D. Okla. Nov. 9, 2020) (A copy of this order is attached hereto as Exhibit Q);
  Chattanooga Prof’l Baseball LLC v. Nat’l Cas. Co., No. CV-20-01312-PHX-DLR, 2020 WL
  6699480 (D. Ariz. Nov. 13, 2020); Soc. Life Magazine, Inc. v. Sentinel Ins. Co., No. 20-cv-3311-
  VEC (S.D.N.Y. May 14, 2020) (denying insured’s motion for preliminary injunction seeking
  coverage) (A copy of this order is attached hereto as Exhibit R); Gavrilides Mgmt. Co. v. Mich.
  Ins. Co., No. 20-000258-CB (Mich. Cir. Ct. July 1, 2020) (granting insurer’s motion for summary
  disposition, which under Michigan law was on a motion to dismiss standard) (A copy of this Order
  is attached hereto as Exhibit S); Musso & Frank Grill Co. v. Mitsui Sumitomo Ins. USA Inc., No.
  10STCV16681 (Cal. Los Angeles Cty. Super. Ct. Nov. 9, 2020) (A copy of this order is attached
  hereto as Exhibit T).

                                                    8
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 9 of 22

                                                                        CASE NO.: 0:20-cv-61741-RS

  of individuals infected the virus, at Plaintiffs’ business premises or elsewhere do not constitute
  direct physical losses of or damage to property.” Id. Here, Plaintiffs make similar speculative
  allegations regarding the “spread or presence” of COVID-19 on their Properties, but the SAC is
  devoid of any facts supporting such conclusory statements. (Doc. 38 ¶ 56).
         The Western District of Texas and the Northern District of Illinois likewise granted
  insurers’ motions to dismiss because the insureds failed to sufficiently allege “direct physical loss”
  caused by COVID-19 or related government orders. Diesel Barbershop, LLC v. State Farm Lloyds,
  No. 5:20-CV-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug. 13, 2020); Sandy Point Dental, PC
  v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL 5630465 (N.D. Ill. Sept. 21, 2020). Notably,
  both courts found the phrase “direct physical loss” requires “distinct demonstrable physical
  alteration of the property” and rejected the argument that “direct physical loss” includes loss of
  use of property without some actual physical impact on the property. Diesel Barbershop, 2020 WL
  4724305, at *5; Sandy Point, 2020 WL 5630465, at *2 (“[t]he coronavirus does not physically
  alter the appearance, shape, color, structure, or other material dimension of the property”).
         The Central District of California and a superior court in the District of Columbia held that
  the government-ordered closure of restaurants because of COVID-19 was not “direct physical
  loss” to trigger business income coverage. See 10E, LLC v. Travelers Indem. Co. of Conn., No.
  2:20-cv-04418-SVW-AS, 2020 WL 5359653, at *5 (C.D. Cal. Sept. 2, 2020); Rose’s 1, LLC v.
  Erie Ins. Exchange, No. 2020 CA 002424 B, 2020 WL 4589206 (D.C. Super. Aug. 06, 2020). In
  10E, the court found that even if “loss” encompasses “permanent dispossession,” the plaintiff had
  not alleged it was permanently dispossessed of its property as the plaintiff “remained in possession
  of its dining room, bar, flatware, and all of the accoutrements of its” property. 10E, 2020 WL
  4589206 at *5; see also Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-CV-03213-JST,
  2020 WL 5525171, at *6 (N.D. Cal. Sept. 14, 2020) (noting that the insured’s dispossession was
  not permanent as the insured would regain possession once the orders are lifted). Here, Plaintiffs
  have not alleged they were permanently dispossessed of their Properties, and in fact allege that
  they have resumed operations. (Doc. 38 ¶¶ 57, 59).
         In Rose’s 1, consistent with the emerging majority position, the court held that the
  governmental orders “did not have any effect on the material or tangible structure of the insured
  properties.” Rose’s 1, 2020 WL 4589206, at *2; see also Turek Enters., Inc. v. State Farm Mut.
  Auto. Ins. Co., No. 20-11655, 2020 WL 5258484, at *8 (E.D. Mich. Sept. 3, 2020) (dismissing
  COVID-19 related complaint because insured failed to “demonstrate some tangible damage to”


                                                    9
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 10 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   property). The Rose’s 1 court found that no cases cited by the insured stood for the proposition
   that a government order, “standing alone, constitutes a direct physical loss under an insurance
   policy.” Rose’s 1, 2020 WL 4589206, at *3. The court further noted that property insurance
   policies do not provide coverage “when a business’s closure was not due to direct physical harm
   to the insured premises.” Id. at *4. Consistent with the case law cited here, the court held that the
   governmental orders “did not have any effect on the material or tangible structure of the insured
   properties,” and thus, the property did not suffer direct physical damage. Id. at *2; see also Henry’s
   La. Grill, Inc. v. Allied Ins. Co. of Am., No. 1:20-CV-2939-TWT, 2020 WL 5938755, at *4 (N.D.
   Ga. Oct. 6, 2020) (“Under the [p]laintiffs’ logic, a minute before the Governor issued the Order,
   the dining rooms existed in one state. A minute later, the Governor issued the Order, and the
   restaurant underwent a direct physical change that left the dining rooms in a different state.”).
          Here, Plaintiffs allege that “[d]ue to COVID-19, their property has become unsafe for its
   intended purpose and thus has suffered physical loss or damage. Their properties’ business
   functions have been impaired. If they were to conduct business as usual, the disease and virus
   would show up and people would get sick.” (Doc. 38 ¶ 30).8 Further, in the SAC, Plaintiffs
   unsuccessfully attempt to rectify the shortcomings of their Complaint and Amended Complaint by
   alleging that “the functional space in the [Properties] has been diminished by the spread of
   COVID-19… the indoor dining room lost its normal functionality and the space could not be used
   for at least several months.” (Id. at ¶ 57). Such strained arguments fail for several reasons.
          First, in Mama Jo’s, this Court rejected the notion that loss of use equates to physical
   damage. Mama Jo’s, 2018 WL 3412974, at *9. This decision was affirmed on August 18, 2020,
   by the Eleventh Circuit where the court found that
          A “loss” is the diminution of value of something . . .“Direct” and “physical” modify
          loss and impose the requirement that the damage be actual . . . With regard to the
          cleaning claim . . . “cleaning and painting” was all that was required. . . there was
          no need for removal or replacement of items at that time . . . under Florida law, an
          item or structure that merely needs to be cleaned has not suffered a “loss” which is
          both “direct” and “physical.”
   Mama Jo’s Inc. v. Sparta Ins. Co., No. 18-12887, 2020 WL 4782369 at *8 (11th Cir. Aug. 18,

   8
     Plaintiffs’ allegations that the Properties are “unsafe” because the “virus would show up and
   people would get sick” demonstrates that the danger posed by COVID-19 threatens human health,
   not property. As such, the “overwhelming majority of courts that have determined that the mere
   threat of coronavirus cannot cause a ‘direct physical loss of or damage to’ covered property as
   required under the Policy.” Water Sports Kauai, Inc. v. Fireman’s Fund Ins. Co., No. 20-cv-03750-
   WHO, 2020 WL 6562332, at *3 (N.D. Cal. Nov. 9, 2020).

                                                     10
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 11 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   2020) (quotations and citations omitted). Several other courts have recognized the principle that
   mere loss of use does not equate to direct physical loss of or damage to property. See Mudpie, 2020
   WL 5525171, at *6 (‘“direct physical loss of . . . property’ clause was not intended to encompass
   a loss where the property was rendered unusable without an intervening physical force.”); Sandy
   Point, 2020 WL 5630465 at *2; Turek Enter., 2020 WL 5258484 at *7; Hillcrest Optical v. Cont’l
   Cas. Co., No. 1:20-cv-275-JB-B, 2020 WL 6163142 at *7 (S.D. Ala. Oct. 21, 2020) (“Plaintiff’s
   loss of usability did not result from an immediate occurrence which tangibly altered its property—
   the [o]rder did not immediately cause some sort of tangible alteration to Plaintiff’s office.”). Here,
   Plaintiffs’ allegations solely amount to a claim for loss of use without any sort of intervening
   physical force or tangible damage to the Properties, which is not covered under the Policies.9
          Plaintiffs also allege the presence of SARS-CoV-2 causes property damage, but this
   allegation concerning the omnipresence of the virus is not enough to establish a direct physical
   loss. (Doc. 38 ¶ 55). See Pappy’s, 2020 WL 5847570, at *1. The alleged presence of COVID-19 is
   like the presence of the road dust in Mama Jo’s. Mama Jo’s, 2020 WL 4782369 at *8 If road dust
   on an insured’s property that requires cleaning does not cause physical loss or damage, then a virus
   that is invisible to the naked eye, and which can also be cleaned effectively with something as
   simple as Lysol spray, would also not cause such physical loss or damage. See also Dab Dental,
   No. 20-CA-5504 at p. 5 (“the mere presence of covid-19 on business premises does not constitute
   a direct physical loss of or damage to property.”); Uncork & Create LLC, v. Cincinnati Ins. Co.,
   No. 2:20-cv-00401, 2020 WL 6436948 (S.D. W. Va. Nov. 2, 2020) (“[E]ven when present,
   COVID-19 does not threaten the inanimate structures covered by property insurance policies, and
   its presence on surfaces can be eliminated with disinfectant.”).
          Plaintiffs also allege they had to “repair” the harm COVID-19 caused to the air and surfaces

   9
     See also Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323,
   331 (S.D.N.Y. 2014) (“The words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or
   damage,’ ordinarily connote actual, demonstrable harm of some form to the premises itself, rather
   than forced closure of the premises for reasons exogenous to the premises themselves, or the
   adverse business consequences that flow from such closure.”); Roundabout Theatre Co. v.
   Continental Casualty Co., 302 A.D.2d 1, 7 (N.Y. App. Div. 2002) (rejecting argument that “loss”
   should be read to include “loss of use” and holding there was no “direct physical loss or damage”
   after the insured’s theatre became inaccessible because of a nearby street closure when the policy
   unambiguously required direct physical damage to the insured premises for coverage); cf. Pentair
   Inc. v. Am. Guar. & Liab. Ins. Co., 400 F. 3d 613, 615 (8th Cir. 2005) (finding the inability of an
   insured’s suppliers to function after a power failure did not constitute physical loss or damage to
   the premises as adopting the insured’s reasoning “would mean that direct physical loss or damage
   is established whenever property cannot be used for its intended purpose”) (emphasis in original).

                                                     11
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 12 of 22

                                                                           CASE NO.: 0:20-cv-61741-RS

   of the Properties by installing special filters, air conditioners, plexiglass barriers, redesigning the
   floor plan and rearranging tables. (Doc. 38 ¶ 58). Plaintiffs further allege that these changes
   constitute “structural alterations, changes and/or repairs made to the [Properties] so that Plaintiffs
   can continue their business after experiencing direct property damage which was caused by
   COVID-19.” (Id.). The rearranging of tables and installation of partitions and special filters would
   not result in any direct physical loss of or damage, as this would not affect the existing structure
   or the Properties’ ability to function. Cf. Mama Jo’s, 2018 WL 3412974, at *9. Additionally, even
   if moving tables and installing partitions and filters were damage to the Properties (which it is not),
   the suspension of Plaintiffs’ operations was not caused by such activities. The Business Income
   coverage requires that the suspension of operations be caused by direct physical loss of or damage
   to insured property. The suspension was not caused by changes needed to reopen the business, but
   by the government prior orders designed to slow the spread of the virus, which is not physical loss
   or damage to insured property, as courts have overwhelmingly held. Plaintiffs also allege that their
   furniture suffered rain and humidity damage. (Doc. 38 ¶ 59). Again, any alleged damages to
   furniture were not the cause of any suspension in operations.
           Plaintiffs’ remaining allegations concerning their “direct physical losses and damage” are
   solely economic in nature and do not relate to any sort of physical damage and, therefore, are not
   covered under the Policies. See Infinity Exhibits, 2020 WL 5791583 at *3; Nahmad, 2020 WL
   6392841 at *6; Sandy Point Dental, 2020 WL 5630465 at *3 (“In essence, plaintiff seeks insurance
   coverage for financial losses as a result of the closure orders. . . plaintiff has failed to plead a direct
   physical loss—a prerequisite for coverage.”).10 Moreover, multiple courts have rejected similar
   strained interpretations of the phrase “direct physical loss of or damage.” See, e.g. 10E, 2020 WL
   5359653 at *5 (referring to the complaint as “artfully plead”).




   10
     See also Real Hosp., LLC v. Travelers Cas. Ins. Co. of Am., No. 2:20-cv-00087-KS-MTP, 2020
   WL 6503405 at *8 (S.D. Miss. Nov. 4, 2020) (“Plaintiff’s operations are not what is insured—the
   building and the personal property in or on the building are.”); Soc. Life Magazine, Exhibit R at
   15:13-16 (“[T]his kind of business interruption needs some damage to the property . . .You get an
   A for effort, you get a gold star for creativity, but this is just not what’s covered under these
   insurance policies.”); Gavrilides, Exhibit S at 20:12-15 (“[P]laintiff is saying that the physical
   requirement is met because people were physically restricted from dine-in services. But, that
   argument is just simply nonsense.”); Henry’s, 2020 WL 5938755 at *4 (“This interpretation. . .
   exceeds any reasonably bounds of possible construction, pushing the words individually and
   collectively beyond what any plain meaning can support.”).


                                                       12
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 13 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

          Additionally, the Policies only provide coverage for business income and extra expense
   losses that occur during the “period of restoration,” which begins with the “direct physical loss or
   damage” and ends on the earlier of “(1) The date when the property at the described premises
   should be repaired, rebuilt or replaced . . . or (2) The date when business is resumed at a new
   permanent location.” (Policies, Exhibits A & B, Form CP 00 30 10 12, at p. 9 of 9). Thus, for there
   to be coverage under the Policies’ business income or extra expense coverage, Plaintiffs’ losses
   must involve some physical damage to covered property that needs to be repaired, rebuilt, or
   replaced. Here, the SAC lacks any mention of what, how, and when the physical damage occurred,
   and what needs to be repaired, replaced, or rebuilt.
          As explained by the Southern District of New York, “the words ‘repair’ and ‘replace’
   contemplate physical damage to the insured premises as opposed to loss of use of it.” Newman
   Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 332 (S.D.N.Y. 2014)
   (citations omitted); see also Henry’s, 2020 WL 5938755, at *5 (finding that the policy’s definition
   of “period of restoration” supported “an understanding that ‘loss of’ means total destruction while
   ‘damage to’ means some amount of harm or injury.”); Real Hosp., 2020 WL 6503405 at *6 (“If
   there is no requirement that physical loss of or physical damage to the property to be involved, the
   definition of [period of restoration] makes no sense.”).
           Any other reading of the Policies to allow recovery for Plaintiffs’ Claims would render
   central contract terms superfluous. Under Florida law, “insurance contracts are construed
   according to their plain meaning.” Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528,
   532 (Fla. 2005). Further, “courts must not construe insurance policy provisions in isolation, but
   instead should read all terms in light of the policy as a whole, with every provision given its full
   meaning and operative effect.” Office Depot, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,
   734 F. Supp. 2d 1304, 1314 (S.D. Fla. 2010) (citations omitted). Thus, under the plain language
   of the Policies, coverage is only afforded for business income and extra expense losses if those
   losses are caused by direct physical loss or damage. The SAC fails to allege any facts that trigger
   that coverage.
          B.        PLAINTIFFS HAVE NOT PLED A VALID “CIVIL AUTHORITY” CLAIM
          In the SAC, Plaintiffs merely allege the subject government orders prohibited access to
   their Properties, as well as the “area immediately surrounding” the Properties with no explanation
   of how access to the Properties and the area immediately surrounding the Properties were




                                                     13
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 14 of 22

                                                                          CASE NO.: 0:20-cv-61741-RS

   prohibited or how nearby property was damaged. (Doc. 38 ¶ 60).11 However, these orders did not
   require the restaurants to close or prohibit access to the surrounding areas. In fact, Governor
   DeSantis encouraged all restaurants to continue providing take-out, delivery, and curbside services
   as essential businesses. (See Exhibit H).
             Plaintiffs appear to assert that the subject government orders somehow trigger the Policies’
   coverage extension for civil authority coverage. (See Doc. 38 ¶¶ 16, 37, 88, 122). However, “[c]ivil
   authority coverage is intended to apply to situations where access to an insured’s property is
   prevented or prohibited by an order of civil authority issued as a direct result of physical damage
   to other premises in the proximity of the insured’s property.” See, e.g., Dickie Brennan & Co. v.
   Lexington Ins. Co., 636 F.3d 683, 686-87 (5th Cir. 2011). As explained above, COVID-19 does
   not cause physical damage or loss to property, and therefore, Plaintiffs cannot satisfy the
   conditions of the civil authority coverage extension. See, e.g., Dime Fitness, 20-CA-5467 at p. 6
   (holding civil authority was not triggered because there was no damage to other property and
   orders were not issued in response to dangerous physical condition); Travelers Cas. Ins. Co. of
   Am. v. Geragos & Geragos, No. 2:20-cv-03619-PSG-E, 2020 WL 615684, at *4 (C.D. Cal. Oct.
   19, 2020) (denying claim for civil authority coverage because insured failed to plead a covered
   cause of loss); Turek Enters., 2020 WL 5258484, at *5 (stating civil authority coverage dispute
   was “tangential” because it turned on whether plaintiff had “alleged a covered cause of loss”);
   Diesel Barbershop, 2020 WL 4724305, at *7 (holding civil authority coverage was not triggered
   because there was no covered cause of loss) (citing Dickie Brennan, 636 F.3d 683). Even looking
   beyond that shortcoming, there are two more reasons why Plaintiffs cannot fulfill the conditions
   of the civil authority coverage extension: (1) access to the Properties has not been “prohibited;”
   and (2) the subject government orders were not taken “in response” to damaged property.
             First, Plaintiffs’ conclusory allegations that the subject government orders “prohibited
   access” to their Properties “and the area immediately surrounding” their Properties are
   demonstrably false. (Doc. 38 ¶ 60). As previously detailed, Plaintiffs were never required to cease
   delivery, take-out, or pick-up services. No government order prevented Plaintiffs themselves, or
   their employees, from entering the Properties, and indeed certain orders actually encouraged
   access. While this Court has not yet considered the issue, other jurisdictions have recognized that
   similar government orders taken in response to the COVID-19 pandemic do not “prohibit access”
   to property. See Handel, 2020 WL 6545893, at *4 (“[T]he Governor’s orders limit, rather than

   11
        Plaintiffs merely recite the language from the Policies’ civil authority provision.

                                                      14
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 15 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   prohibit, access to the property”); Geragos & Geragos, 2020 WL 6156584, at *3 (finding order
   “did not actually prohibit access . . . because the [insured] law firm was deemed essential”); Seifert
   v. IMT Ins. Co., No. 20-1102, 2020 WL 6120002, at * (D. Minn. Oct. 16, 2020) (holding insured
   failed to plead facts demonstrating access to property was prohibited by civil authority, despite
   orders prohibiting use of the property); Sandy Point Dental, 2020 WL 5630465, at *3 (holding
   civil authority did not prohibit access to insured dental office that remained open for emergency
   and non-elective work); Pappy’s, 2020 WL 5500221, at *6 (“[T]he civil authority coverage
   provision only provides coverage to the extent that aces to the [insured’s] physical premises is
   prohibited, and not if [the insured is] simply prohibited from operating [its] business.”).
          Moreover, courts have also recognized that government orders that hamper access to
   insured property—but do not entirely prohibit it— are insufficient to trigger civil authority
   coverage. See, e.g., S. Hosp., Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140 (10th Cir. 2004)
   (upholding denial of hotel operators’ claim for lost business income sustained when customers
   cancelled visits due to order grounding flights after 9/11 attacks); Kean, Miller, Hawthorne,
   D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-C, 2007 WL
   2489711, at *1 (M.D. La. Aug. 29, 2007) (holding civil authority provision was not triggered by
   government order prior to Hurricane Katrina advising residents to stay off the streets because order
   did not “prohibit access” to the insured premises); 54th St. Partners v. Fid. & Guar. Ins. Co., 305
   A.2d 67, 67 (N.Y. Super. Ct. App. Div. 2003) (holding civil authority extension did not apply to
   insured’s business income claim due to city government’s diversion of traffic, because access to
   the restaurant was not denied). Since the civil authority extension requires Plaintiffs to show that
   access to their Properties was “prohibited” by civil authority, and Plaintiffs did not make any such
   allegations (nor indeed could they), the civil authority coverage does not apply.
          Second, the subject government orders were not issued “in response” to physical damage
   to nearby property. Rather, the orders were issued as precautionary measures to prevent the further
   spread of COVID-19. In such situations, the civil authority extension is not triggered. See Syufy
   Enter. v. Home Ins. Co. of Ind., No. 94-0756 FMS, 1995 WL 129229 (N.D. Cal. Mar. 21, 1995).
   In Syufy, after the return of the Rodney King verdict and subsequent riots, three cities imposed
   dawn-to-dusk curfews. Id. at *1. An insured movie theater operator, who ran theaters in all three
   cities, brought a business interruption claim because it closed its theaters during these curfew
   periods. Id. The court concluded there was no civil authority coverage because not only did the
   civil orders not specifically prohibit individuals from entering the theaters, but the “requisite causal


                                                     15
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 16 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   link between damage to adjacent property and denial of access to a Syufy theater [was] absent.”
   Id. at *2. In other words, Syufy had closed its theaters as a “direct result of the city-wide curfews,”
   not as a result of adjacent property damage. Furthermore, the court noted that even though the
   curfews were imposed to “prevent” property damage, they were not the result of the damage itself.
   Id. at *2. Other courts have reached similar conclusions in the context of the COVID-19 pandemic.
   See Mudpie, 2020 WL 5525171, at *7 (“Because the orders were preventative . . . the complaint
   does not establish the requisite causal link between prior property damage and the government’s
   closure order.” (citing Syufy, 1995 WL 129229); see also Franklin EWC, Inc. v. Hartford Fin.
   Servs. Grp., Inc., No. 20-cv-04434-JSC, 2020 WL 5642483, at *2 (N.D. Cal. Sept. 22, 2020)
   (“[T]he Closure Orders cannot have been issued as a result of the Closure Orders; instead, as the
   complaint repeatedly alleges, they were issued as a direct result of COVID-19,” which is not a
   covered cause of loss.).12
          Plaintiffs cannot establish that physical damage occurred due to COVID-19, nor can they
   establish that the government orders, as specified and incorrectly characterized in the SAC,
   prohibited access to the Properties. Moreover, these government orders were not taken “in
   response” to physical damage, but were instead preventative measures issued for public health
   purposes. Accordingly, the Policies’ civil authority coverage is not triggered.
          C.      COVERAGE IS BARRED BY THE CONTAMINATION EXCLUSIONS
          The SAC must be dismissed because Plaintiffs’ Claims are excluded by the plain language
   of the Policies. When resolving insurance coverage disputes, courts “routinely dismiss complaints
   for failure to state a claim when a review of the insurance policy . . . unambiguously reveals that
   the underlying claim is not covered.” Cammarota v. Penn-Am. Ins. Co., No. 17-CV-21605-



   12
      Beyond the context of the COVID-19 pandemic, other jurisdictions have reached conclusions
   aligned with the principles delineated in Syufy. See United Airlines, Inc. v. Ins. Co. of State of Pa.,
   385 F. Supp. 2d 343, 353 (S.D.N.Y. 2005) (holding civil authority coverage did not apply to
   airport’s business interruption claim arising from order grounding flights and barring access to the
   airport after 9/11, because the order was “to prevent further attacks and as a matter of national
   security,” not because of damage to the Pentagon); City of Chi. v. Factory Mut. Ins. Co., No. 02-
   C-7023, 2004 WL 549447, at *4 (N.D. Ill. Mar. 18, 2004) (“The business interruption . . . was due
   to the ground stop order imposed by the FAA in order to prevent further terrorist attacks.”); cf.
   Prime Alliance Grp., Ltd. v. Hartford Fire Ins. Co., No. 06-22535-CIV-UNGARO, 2007 WL
   9703576, at *4 (S.D. Fla. Oct. 19, 2007) (“[A] plain language reading of this section provides
   coverage when a peril—such as a windstorm—causes damage to property and, as a result, access
   to property is precluded by a civil authority order. The order of civil authority cannot in any
   reasonable manner be construed as a ‘peril.’”).

                                                     16
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 17 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   Williams, 2017 WL 5956881, at *2 (S.D. Fla. Nov. 13, 2017); see also Arias-Bonello v.
   Progressive Select Ins. Co., No. 0:17-CV-60897-UU, 2017 WL 7792704, at *5 (S.D. Fla. Aug. 8,
   2017) (dismissing putative class member’s breach of contract claims because the claims were
   expressly excluded from the policy). Here, even if Plaintiffs could plead claims within the Policies’
   coverage grants (which they have not), the Policies contain two enforceable exclusions barring
   coverage for contaminants and contamination. First, the Policies provide:
          SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
          USA & CANADA
          Notwithstanding any provisions to the contrary within the Policy of which this
          Endorsement forms part (or within any other Endorsement which forms part of this
          Policy, this Policy does not insure:
          (a) any loss, damage, cost or expense, or
          (b) any increase in insured loss, damage, cost or expense…
                                                 * * *
          which arises from any kind of seepage or any kind of pollution and/or
          contamination, or threat thereof, whether or not caused by or resulting from a Peril
          Insured, or from steps or measures taken in connection with the avoidance,
          prevention, abatement, mitigation, remediation, clean-up or removal of such
          seepage or pollution and/or contamination or threat thereof.
                                                 * * *
          The term ‘any kind of seepage or any kind of pollution and/or contamination’ as
          used in this Endorsement includes (but not limited to):
          (a) seepage of, or pollution and/or contamination by, anything, including but not
              limited to, any material designated as ‘hazardous material’ by the United States
              Environmental Protection Agency or as ‘hazardous material’ by the United
              States Department of Transportation, or defined as a ‘toxic substance’ by the
              Canadian Environmental Protection Act for the purposes of Part II of that Act,
              or any substance designated or defined as toxic, dangerous, hazardous or
              deleterious to persons or the environment under any Federal, State, Provincial,
              Municipal or other law, ordinance or regulation; and
          (b) the presence, existence, or release of anything which endangers or threatens
              to endanger the health, safety or welfare of persons or the environment.

   (Policies, Exhibits A & B, Form NMA2340) (emphasis added).13 The Policies also exclude any
   “loss or damage caused by or resulting from” the “[d]ischarge, dispersal, seepage, migration,
   release or escape of “pollutants” unless the discharge, dispersal, seepage, migration, release or
   escape is itself caused by any of the “specified causes of loss.” (Policies, Exhibits A & B, Form
   CP 10 30 10 12, at p. 4 of 10). The term “pollutant” is defined, in part, as “any solid, liquid gaseous



   13
      Notably, the “pollutant/contamination” exclusion applies “[n]otwithstanding any provision to
   the contrary” and it does not replace or supersede any similar provisions.

                                                     17
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 18 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals
   and waste.” (Policies, Exhibits A & B, Form CP 00 30 10 12, at p. 9 of 9). Under the plain language
   of either of these exclusions (collectively, the “Contamination Exclusions”), and Florida law,
   coverage for the Claims is excluded.
          The Florida Supreme Court has recognized that pollution exclusions extend beyond merely
   “environmental or industrial pollution.” Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins.
   Co., 711 So. 2d 1135, 1138 (Fla. 1998) (holding claim arising from an ammonia spill fell within
   pollution exclusion). Instead, the plain language of pollution exclusions should be enforced as
   written and courts should not “place limitations upon the plain language of a policy exclusion
   simply because [they] may think it should have been written that way.” Id. at 1139. This includes
   the term “contaminant,” which the Florida Supreme Court held to be unambiguous. See id.
          SARS-CoV-2 undoubtedly qualifies as “contamination.”14 This Court has recognized that
   “living organisms,” “microbial populations,” “microbial contaminants,” and “indoor allergens” fit
   the ordinary definition of a “contaminant.” Nova Cas. Co. v. Waserstein, 424 F. Supp. 2d 1325,
   1334 (S.D. Fla. 2006). In Nova, the Court reasoned these substances “infected the plaintiffs’ bodies
   or made them impure by contact, thereby fitting the ordinary meaning of a ‘contaminant,’ and
   having an effect commonly known as ‘contamination.’” Id. Relatedly, a pollution exclusion has
   been expressly held to exclude coverage for a claim arising from “viral contaminants” and
   “harmful microbe[s]” found in an insured’s swimming pool, from which a guest alleged that he
   contracted the Coxsackie virus. See First Specialty Ins. Corp. v. GRS Mgmt. Assocs., Inc., No. 08-
   81356-CIV, 2009 WL 2524613, at *4-5 (S.D. Fla. Aug. 17, 2009); see also James River Ins. Co.
   v. Epic Hotel, LLC, No. 11-CV-24292-UU, 2013 WL 12085984, at *4 (S.D. Fla. Jan. 9, 2013)
   (pollution exclusion barred claims arising from Legionnaire bacteria). Other courts have reached
   analogous conclusions. See, e.g., U.S. Fire Ins. Co. v. City of Warren, 87 F. App’x 485, 487, 490
   (6th Cir. 2003) (applying pollution exclusion to sewage water that was alleged to contain
   “pathogens, carcinogens, and disease carrying organisms including but not limited to HIV viruses,
   e. coli bacteria, hepatitis (all strains), and other bacteria”); Certain Underwriters at Lloyd’s London
   v. B3, Inc., 262 P.3d 397, 400-401 (Okla. Ct. App. 2011) (pollution exclusion applied to claim
   stemming from contaminated water alleged to contain “bacteria (including E. Coli) [and] viruses”).


   14
       Plaintiffs concede this point in the SAC, in which they describe a scientific study that found,
   “following COVID-19 contamination, the virus could be detected hours later for issues and paper
   . . . .” (Doc. 38 ¶ 39).

                                                     18
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 19 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

          The Policies’ definitions of “contamination” and “pollutant” unambiguously encompass
   SARS-CoV-2 and the disease it causes. Just as this Court reasoned in Nova, SARS-CoV-2 is a
   virus that infects peoples’ bodies, thereby fitting the ordinary meaning of “contaminant.” Nova
   Cas. Co. 424 F. Supp. 2d at 1334. Similarly, under exclusions like the Policies’ “pollution
   exclusion,” claims stemming from viruses are precluded from coverage, as demonstrated by this
   Court’s decision in First Specialty Ins. Corp. See 2009 WL 2524613, at *4-5. SARS-CoV-2 has
   been “designated or defined” as “dangerous” by both Federal and State ordinances or regulations.
   Indeed, the U.S. Department of Health and Human Services has determined that the “SARS
   coronavirus” (SARS-CoV), to which SARS-CoV-2 is related,15 is a “biological agent . . . and
   toxin” with “the potential to pose a severe threat to public health and safety.” 42 C.F.R. § 73.3(a)
   & (b) (2017). Moreover, in the subject orders issued by Governor DeSantis, the Governor stated
   that he is “responsible for meeting the dangers presented to this state and its people by [COVID-
   19].” (Exhibit F (emphasis added); see also Exhibit H). Thus, COVID-19 has been defined as
   dangerous to human health by both the federal government and government of Florida.
          Having established that SARS-CoV-2 would qualify as a pollutant and/or contaminant
   under the Policies and Florida law, the Contamination Exclusions clearly apply, given that they
   exclude coverage for claims “arising from” or “resulting from” contamination. (Policies, Exhibits
   A & B, Form NMA2340). Causation phrases such as these are broadly construed in Florida. See
   Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (holding causation
   phrase “arising out of” is broader than “caused by” as used in an exclusion). Moreover, Plaintiffs
   assert that the subject government orders, which give rise to their Claims, were issued “in response
   to the rapid spread of COVID-19 throughout Florida.” (Doc. 38 ¶ 54). Accordingly, the Claims as
   alleged arose from or resulted from COVID-19 and are excluded from coverage under the Policies.
          D.      COUNTS I, II, III AND IV FAIL TO ALLEGE UNDERWRITERS HAVE
                  BREACHED THE POLICIES
          Plaintiffs have not stated valid claims for breach of contract. To sufficiently plead a claim
   for breach of contract under Florida law, a plaintiff must assert the existence of a contract, a breach
   of such contract, and damages resulting from such breach. Knowles v. C.I.T. Corp., 346 So.2d

   15
     See COVID-19, MERS & SARS, NAT’L INST. OF ALLERGY & INFECTIOUS DISEASES (April 6,
   2020), https://www.niaid.nih.gov/diseases-conditions/covid-19; Alping Wu, et al, Genome
   Composition & Divergence of the Novel Coronavirus (2019-nCov) Originating in China,
   Commentary, 27 Cell Host & Microbe 325, 326 (Mar. 11, 2020) (“[T]he 2019-nCov is in the same
   Betacoronavirus clade as MERS-CoV, SARS-like bat CoV, and SARS-CoV.”).


                                                     19
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 20 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

   1042, 1043 (Fla. 1st DCA 1977). Underwriters have not breached the Policies because there is no
   coverage for Plaintiffs’ Claims. Accordingly, Plaintiffs have failed to sufficiently plead that
   coverage is provided by the Policies, as the express language of the Policies expressly contradicts
   Plaintiffs’ allegations that their losses are covered under the Policies. See Cruz v. Underwriters at
   Lloyd's London, No. 8:14-CV-1539-T-33TBM, 2014 WL 3809179, at *4 (M.D. Fla. Aug. 1, 2014)
   (finding that plaintiff failed to sufficiently plead that its loss was covered under a policy, since the
   express language of an exclusion contradicted plaintiff’s allegations that its claim was covered).
           Furthermore, with regards to Plaintiffs’ “Sue and Labor” claim, it is well-settled that “Sue
   and Labor” clauses require that “an actual covered loss must have occurred or be in process before
   the [insured] can recover under this provision for the expenses claimed.” Swire Pac. Holdings, Inc.
   v. Zurich Ins. Co., 845 So. 2d 161, 168 (Fla. 2003); see also Residences at Ocean Grande, Inc. v.
   Allianz Global Risks U.S. Ins. Co., No. 07-22656-CIV, 2009 WL 7020044, at *14 (S.D. Fla. Sept.
   9, 2009). The Policies’ Sue and Labor clauses specifically state that Underwriters “will not pay for
   any subsequent loss or damage resulting from a cause of loss that is not a Covered Cause of Loss.”
   (Policies, Exhibits A & B, Form CP 00 30 10 12, p. 5 of 9). For the reasons set forth above, there
   is no covered loss under the Policies, and thus, the Sue and Labor provisions are not triggered.
   Accordingly Counts I, II, III, and IV for breach of contract must be dismissed.
                                         IV.     CONCLUSION
           Plaintiffs have failed to satisfy their burden to plead facts that would give rise to a covered
   claim. Additionally, Plaintiffs cannot allege facts that sufficiently demonstrate they have suffered
   direct physical loss of or damage to their Properties. Even if Plaintiffs could allege a covered cause
   of loss, their Claims are unambiguously excluded under the Policies’ Contamination Exclusions
           Thus, for the foregoing reasons, Underwriters respectfully request the Court dismiss
   Plaintiffs’ SAC.



                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing was filed this 16th day of November 2020 using

   the Court’s CM/ECF filing system, which will send notice of the same to all interested persons,

   and served via email to those listed in the attached Service List.

                                                           FIELDS HOWELL LLP
                                                           Attorneys for Defendants, Underwriters

                                                     20
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 21 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

                                                          9155 So. Dadeland Blvd.
                                                          Suite 1012
                                                          Miami, FL 33156
                                                          Tel: (786) 870-5600
                                                          Fax: (855) 802-5821

                                                          By:/s/ Armando P. Rubio
                                                            Armando P. Rubio, Esq.
                                                            Florida Bar No. 478539
                                                            arubio@fieldshowell.com
                                                            service@fieldshowell.com




                                                     21
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 0:20-cv-61741-RS Document 41 Entered on FLSD Docket 11/16/2020 Page 22 of 22

                                                                         CASE NO.: 0:20-cv-61741-RS

                                             SERVICE LIST

   Greg G. Gutzler                                        Evan Janush
   DICELLO LEVITT GUTZLER LLC                             THE LANIER LAW FIRM PC
   444 Madison Avenue, Fourth Floor                       126 East 56th Street, Sixth Floor
   New York, New York 10022                               New York, New York 10022
   ggutzler@dicellolevitt.com                             Evan.Janush@LanierLawFirm.com

   Adam J. Levitt                                         Timothy W. Burns
   Amy E. Keller                                          Jeff J. Bowen
   Daniel R. Ferri                                        Jesse J. Bair
   Mark Hamill                                            Freya K. Bowen
   Laura E. Reasons                                       BURNS BOWEN BAIR LLP
   DICELLO LEVITT GUTZLER LLC                             One South Pinckney Street, Suite 930
   Ten North Dearborn Street, Sixth Floor                 Madison, Wisconsin 53703
   Chicago, Illinois 60602                                tburns@bbblawllp.com
   alevitt@dicellolevitt.com                              jbowen@bbblawllp.com
   dferri@dicellolevitt.com                               jbair@bbblawllp.com
   mhamill@dicellolevitt.com                              fbowen@bbblawllp.com

   Mark A. DiCello                                        Douglas Daniels
   Kenneth P. Abbarno                                     DANIELS & TREDENNICK
   Mark Abramowitz                                        6363 Woodway, Suite 700
   DICELLO LEVITT GUTZLER LLC                             Houston, Texas 77057
   7556 Mentor Avenue                                     douglas.daniels@dtlawyers.com
   Mentor, Ohio 44060
   madicello@dicellolevitt.com
   kabbarno@dicellolevitt.com
   mabramowitz@dicellolevitt.com

   Mark Lanier
   Alex Brown
   Skip McBride
   THE LANIER LAW FIRM PC
   10940 West Sam Houston Parkway North
   Suite 100
   Houston, Texas 77064
   WML@lanierlawfirm.com
   alex.brown@lanierlawfirm.com
   skip.mcbride@lanierlawfirm.com




                                                     22
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
